Citation Nr: 0426934	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Whether the veteran is competent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for a low back 
disability. Subsequently, a June 1997 rating decision 
proposed to render the veteran incompetent.  Following a July 
1997 hearing on that matter, a September 1997 rating decision 
determined that the veteran was incompetent to handle his 
funds. The veteran perfected an appeal of those issues.  
Following an October 1999 hearing before the undersigned 
Veterans Law Judge, in January 2000, the case was remanded 
for further development.  The case has been returned to the 
Board for decision.  

The issue of a rating higher than 10 percent for a right 
elbow disability had also previously been developed for 
appellate review.  At his October 1999 hearing, the veteran 
withdrew that issue.  Hearing transcript, (T.), 2.  


FINDINGS OF FACT

1.  A low back disability did not result from disease or 
injury in service or service-connected traumatic arthritis of 
the right elbow.  

2.  Due to his chronic paranoid schizophrenia, the veteran 
does not have the mental capacity to contract or to manage 
his affairs, including disbursement of funds, without 
limitation.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by military service nor may arthritis be presumed to have 
been so incurred, nor is it proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2003).

2.  The veteran is not competent for VA benefits purposes.  
38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied these duties by means of a letter to the 
appellant from the RO dated in June 2002, as well as in the 
March 1999 statement of the case (SOC) regarding competency 
as well as in the supplemental statements of the case 
(SSOC's) dated in March 1996 (regarding service connection 
for arthritis of the back), March 1999, March 2003 and 
September 2003.  By means of these documents, the appellant 
was told of the requirements of claims for competency and 
service connection, of the reasons for the denial of his 
claim, and of his and VA's respective duties.  He was also 
asked to provide information or evidence in his possession 
relevant to the claims.

The June 2002 letter was not mailed to the appellant prior to 
the initial RO adjudication of his claims.  Assuming for the 
sake of argument that pre-decision notice is required, any 
defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the June 2002 letter that 
was not fully considered by the RO in the subsequent SSOC's.  
Therefore, there is simply no indication that disposition of 
his claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, private records and VA records.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The appellant's various communications indicate that 
he has no additional evidence to submit.  Moreover, he 
provided testimony at several hearings, including a travel 
Board hearing conducted at the RO by the undersigned Veterans 
Law Judge in October 1999.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in February 1996, April 
1997, May 1997, and January 2003, and these claims and the 
reports of the examinations are in the record.  

II. Competency

The veteran served on active duty from March 1970 to March 
1972.  Service connection has been in effect for restricted 
extension of the right elbow, with post traumatic changes, 
since discharge from service.  He has had a diagnosis of 
chronic paranoid schizophrenia since approximately July 1983.  
Effective since May 1997, VA examiners have found that due to 
his mental condition the veteran is not capable of handling 
any VA funds to which he is entitled.  Ongoing VA outpatient 
records, show the veteran has received treatment for 
schizophrenia, chronic paranoid, and various physical 
ailments.  These records describe psychiatric symptoms, and 
bizarre thoughts and behavior were reported at times.  

The veteran has maintained steadfastly throughout the appeals 
period that he is competent to handle VA funds to which he is 
entitled.  He has also, however, expressed his unwavering 
belief that he has been implanted with a tracking/listening 
device, either in his teeth or in his ear, by federal medical 
personnel working with VA.  His most recent communications 
reflect his personal belief that, despite this problem, he 
has been able to manage his own financial affairs, pay his 
rent, and tend to the financial affairs of a friend who would 
be homeless without his assistance.  

In a September 1997 rating decision, the RO found that the 
veteran was incompetent for VA purposes and not capable of 
handling his own affairs effective from September 1997.  The 
veteran has appealed that determination.  Since the 
determination of incompetency, numerous VA treatment records 
and examinations have described the veteran as being 
incompetent to handle VA funds due to his mental disorder.  
In support of his claim, the veteran presented two opinions.  
The first, by a private psychiatrist who evaluated the 
veteran for Social Security benefits in July 1990.  The 
examiner noted that it was possible that the veteran could 
handle his own funds, despite the diagnosis of schizophrenia, 
paranoid type, with poorly defined delusions of grandeur and 
persecution and peculiar behavior and other factors.  In this 
regard, it is noted that VA doctors also found the veteran 
competent during that time period prior to May 1997 and that 
time period is not at issue in this claim.  

The second opinion in support of the veteran's claim is dated 
in October 1999 and is from the co-founder and director of 
the Association for the Homeless in Austin, Texas.  This 
individual identified herself as a lay leader in the mission 
of charity at a local church.  There is no indication that 
this individual is a doctor or other medical expert.  She 
wrote that she observed him to show maturity in financial 
situations and she saw no reason he could not handle his own 
funds.  

Most recently, the veteran underwent VA examination in 
January 2003 by a psychiatrist.  The examiner reviewed the 
veteran's claims file and interviewed the veteran.  It was 
noted that the veteran presented with prominent paranoid 
themes, including the theory that a microchip was placed in 
his teeth back in 1993.  This theory has been endorsed by the 
veteran in many of the past treatment records and has been 
included in many letters to VA from the veteran.  The veteran 
was homeless at the time of the examination.  He described 
living in a shed behind someone's house, where he had access 
to cooking facilities and a bathroom.  He felt he was being 
watched through his television so he stopped watching it.  He 
presented a document from a bank stating that his credit card 
was being switched to an unsecured credit card, however, it 
was unclear whether the card was being managed by him or by 
his fiduciary.  

The veteran showed no insight into his delusional thinking.  
He was incapable of clearly communicating relevant 
information and thus demonstrated impaired thought processes.  
He was unable to answer questions, and was unable to be 
redirected to answer questions, pertinent to the assessment 
of whether he could manage funds.  He was unable to list his 
expenses.  Though not a danger to others, his judgment and 
behavior were influenced by delusional thinking.  Based on 
these factors, the examiner found him not capable of managing 
his financial affairs.  The diagnosis included schizophrenia, 
chronic, paranoid type, his global assessment of functioning 
(GAF) was 36 current.  

The veteran claims competency status should be restored.  He 
notes that he has been able to assist an elderly lady manage 
her affairs and that he can handle his own.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 501(a); 38 C.F.R. 
§ 3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

A careful review of all of the evidence of record leaves no 
doubt that the veteran is currently incapable of personally 
handling his VA benefits.  His assertions as to his 
competency do not constitute competent medical evidence.  See 
38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 
(1996).  Medical records in recent years show that there has 
been no improvement in the veteran's mental status; he has 
been frequently and consistently actively delusional, with 
bizarre thoughts and hallucinations of being watched and 
tracked through a government-implanted microchip.  Despite 
the 1999 opinion of the lay church leader who runs the 
homeless shelter, the record is replete with medical evidence 
that due to mental illness, he shows very poor aptitude for 
using money to look after his own basic needs.  That 
favorable opinion was rendered almost five years ago and does 
not address the multitude of medical records that show the 
manifestations which support the finding of incompetence on 
VA examination in 2003.  That latest VA examination, which 
included a review of the claims file, mental status 
examination, and diagnostic testing, resulted in the doctor 
opining that the veteran was not competent to manage his 
funds.  The doctor noted that the veteran could not recite 
his own expenses nor could he be directed to answer questions 
essential for determining his competency.  The Board finds 
that the one favorable nonmedical opinion issued during the 
appeal period is not as probative as the other records which 
favor incompetence.  The October 1999 opinion was in fact not 
rendered by a medical professional and thus as to the issue 
of competency has far less probative value than the opinion 
of a medical expert such as a psychiatrist who rendered the 
January 2003 opinion.  The medical record unequivocally 
supports the opinion of incompetency rendered by the VA 
examiner.

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the claim for restoration 
of competency for VA benefits purposes must be denied.  38 
U.S.C.A. § 5107(b);  Sanders v. Principi, 17 Vet. App. 329 
(2003).

III.  Low Back Disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran currently suffers from arthritis of the low back.  
The veteran has contended that his low back disability is a 
result of a fall during service or alternatively is related 
to the service-connected traumatic arthritis of the right 
elbow.  Thus the critical issue remains whether the veteran's 
current low back disability, arthritis of the low back, is 
related to service or service-connected disability.  (Service 
connection is in effect for restricted extension of the right 
elbow with posttraumatic changes).  For the following 
reasons, the Board finds that the answer to the question is 
no.  

Service medical records show no complaints, findings, 
treatment or diagnosis of low back disorder, arthritis of low 
back injury.  VA outpatient treatment records dated in 
January 1990 show that the veteran had complaints of low back 
pain since 1985.  The veteran reported that he had not 
previously sought treatment for this problem.  Social 
Security Administration medical records were obtained.  These 
show findings of arthritis in the hands dating from 1990.  
Treatment records dating from 1991 from St. David's Hospital 
show degenerative changes of the lumbosacral spine at L4-5 
and L5-S1 based on X-rays.  A VA X-ray report dated in May 
1994 shows severe degenerative lumbar arthritis.  

A report of VA examination conducted in February 1996 
contains a diagnosis of chronic intermittent backache, 
brought on by strenuous activity, or very cold weather.  The 
examiner noted proven X-ray degenerative disk space disease, 
but no correlation with clinical findings.  The examiner also 
noted that the previous evaluation found that the back pain 
was too far removed from active service to be related to 
service.  

Additional VA treatment records show ongoing complaints of 
back pain without any diagnosis relating the pain to service.  
As noted, the first evidence of arthritis of the back was 
noted about 20 years after service, far beyond the one-year 
presumptive period for arthritis.  Thus, the presumption of 
service connection is not applicable.  Moreover, the current 
disability is not linked by the required medical evidence to 
an in-service injury or disease or service-connected 
disability.  Rather, the medical opinion of record indicates 
that there is no relation between the back disorder and 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
Further, the other medical evidence does not tend to 
associate the low back disability to service or service-
connected disability in any way.  

The Board has considered the veteran's testimony at the 
personal hearings as well as the testimony of various 
witnesses and appreciates the sincerity of these beliefs; 
however, it is well established that, as a layperson, neither 
he nor any witness who accompanied him at the hearings, is 
capable of providing a competent opinion, no matter how 
sincerely, that his claimed condition is etiologically 
related to service in some fashion.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Accordingly, the competent and probative 
evidence does not support a conclusion that service 
connection for a back disability is warranted.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a low back disability.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.




ORDER

Restoration of competency for VA benefits purposes is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



